 1   The Cardoza Law Corporation
     Michael F. Cardoza, Esq. (SBN 194065)
 2   Mike.Cardoza@cardozalawcorp.com
     Lauren B. Veggian, Esq. (SBN 309929)
 3   Lauren.Veggian@cardozalawcorp.com
     548 Market Street #80594
 4   San Francisco, CA 94104
     Telephone: 415-488-8041
 5   Facsimile: 415-651-9700
     Attorneys for Plaintiff,
 6   Nathan J. Graf
 7
                               UNITED STATES DISTRICT COURT
 8
                          NORTHERN DISTRICT OF CALIFORNIA
 9

10
     NATHAN J. GRAF,                                   CASE NO. 3:18-cv-06517-JST
11
                    Plaintiff,                         STIPULATION TO REQUEST
12
           vs.                                         TELEPHONIC APPEARANCE AT
13                                                     CASE MANAGEMENT
     ONLINE INFORMATION SERVICES,                      CONFERENCE AND PROPOSED
14
     INC.,                                             ORDER
15
                    Defendant.                         Hearing Date: January 30, 2019
16
                                                       Time: 2:00 p.m.
17                                                     Judge: Honorable Jon S. Tigar
                                                       Courtroom: Courtroom 9
18

19

20         Pursuant to Local Rule 16-10(a) Lauren B. Veggian, trial counsel and counsel of
21   record for Plaintiff Nathan J. Graf, respectfully requests the Court’s permission to attend
22   the Case Management Conference, scheduled in this matter for January 30, 2019 at 2:00
23   p.m., by telephone. Defendant Online Information Services, Inc.’s counsel stipulates and
24   agrees to this request.
25         Good cause exists to permit Plaintiff’s counsel to appear by telephone because
26   Plaintiff’s counsel will be located in San Diego, California on that date and would incur
27   costs of travel in addition to the opportunity cost of other clients not served during the
28   period of travel.
                                                -1-              STIPULATION TO REQUEST TELEPHONIC
                                                                                        APPEARANCE
                                                                            CASE NO: 3:18-cv-06517-JST
           Ms. Veggian has conferred with counsel for Defendant Online Information
 1
     Services, Inc., and said counsel have no objection to the request being made herein.
 2
                                                      Respectfully submitted,
 3

 4

 5                                            THE CARDOZA LAW CORPORATION
     DATED: January 23, 2019
 6
                                              By: /s/ Lauren B. Veggian___
 7
                                                  Michael F. Cardoza
                                                  Lauren B. Veggian
 8
                                                  Attorneys for Plaintiff,
                                                  NATHAN J. GRAF
 9

10
                                              CARLSON & MESSER LLP
11   DATED: January 23, 2019
                                              By: /s/ David J. Kaminski___
12                                                David J. Kaminski
                                                  Attorney for Defendant,
13                                                ONLINE INFORMATION
                                                  SERVICES, INC.
14

15

16

17
                                 SIGNATURE ATTESTATION
18

19
           Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

20   document has been obtained from the other signatories.
21

22

23
     Dated: January 23, 2019                                /s/ Lauren B. Veggian
                                                            Lauren B. Veggian, Esq.
24

25

26

27

28
                                                -2-               STIPULATION TO REQUEST TELEPHONIC
                                                                                         APPEARANCE
                                                                             CASE NO: 3:18-cv-06517-JST
 1
                                     [PROPOSED] ORDER
 2
           Having read the Stipulation for Request for Telephonic Appearance by Plaintiff
 3

 4   Nathan J. Graf and Defendant Online Information Services, Inc., the Court finds that good
 5
     cause exists therefore.
 6

 7
           Accordingly, the Court hereby orders that:

 8         Lauren B. Veggian, counsel of record for Plaintiff Nathan J. Graf may appear
 9
     telephonically on January 30, 2019 at 2:00 p.m., for the Case Management Conference in
10

11
     this matter.

12

13
     Dated: ___________________
            January 24, 2019                        __________________________
14                                                  HONORABLE JON S. TIGAR
15
                                                    UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -3-             STIPULATION TO REQUEST TELEPHONIC
                                                                                     APPEARANCE
                                                                         CASE NO: 3:18-cv-06517-JST
 1
                                CERTIFICATE OF SERVICE
 2
           I, Lauren B. Veggian, hereby certify that on this 23rd day of January, 2019, a true
 3

 4   and accurate copy of the foregoing Stipulation to Request Telephonic Appearance and
 5
     Proposed Order was served via the District Court ECF System on the Following:
 6

 7         Email: kaminskid@cmtlaw.com
                  davisc@cmtlaw.com
 8

 9                                                      /s/Lauren B. Veggian
                                                        Lauren B. Veggian, Esq.
10                                                      The Cardoza Law Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -4-             STIPULATION TO REQUEST TELEPHONIC
                                                                                     APPEARANCE
                                                                         CASE NO: 3:18-cv-06517-JST
